                  Case 4:20-cv-02388 Document 1-6 Filed on 07/07/20 in TXSD Page 1 of 1
                                                          Exhibit 6




From: Puneet Agarwal <a.puneet07@gmail.com>
Subject: Washington Post
Date: May 18, 2020 at 7:20:37 PM CDT
To: "Brent@oxley.com" <brent@oxley.com>

In the end you will have to sell your ranch. No matter what.
Also I am in touch with the Washington Post and new york times.

One of my friend is an analyst in the Washington Post.

I will bring the circumstances for you that you will need to sell your ranch in the end.
I literally do not like you.
